Exhibit 10.3


REDEMPTION OF LIMITED PARTNER INTEREST AGREEMENT


This Redemption of Limited Partner Interest Agreement (this “Agreement”) is
entered into as of December 14, 2018, by and among Griffin Capital Essential
Asset REIT, Inc., a Maryland corporation (“GCEAR”), Griffin Capital Essential
Asset Operating Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and Griffin Capital Essential Asset Advisor, LLC, a
Delaware limited liability company (“GCEAR Advisor”).


WHEREAS, GCEAR is the general partner of the Operating Partnership and GCEAR
Advisor is a limited partner of the Operating Partnership;


WHEREAS, in connection with the entry into the Contribution Agreement by and
among GCEAR, the Operating Partnership, Griffin Capital Company, LLC and Griffin
Capital, LLC, dated as of December 14, 2018 (the “Contribution Agreement”),
Griffin Capital Company, LLC, as the ultimate parent company of GCEAR Advisor,
has caused GCEAR Advisor to submit for redemption all of the limited partnership
interests in the Operating Partnership owned by GCEAR Advisor (the “Advisor
Limited Partner Interests”), and the Operating Partnership has agreed to redeem
the Advisor Limited Partner Interests.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, GCEAR, as the general partner of the Operating
Partnership, the Operating Partnership, and GCEAR Advisor, intending to be
legally bound, hereby agree as follows:


1.Defined Terms. Except as otherwise set forth herein, capitalized terms used
herein have the meanings assigned to them in the Contribution Agreement.


2.Redemption of Advisor Limited Partner Interest. Pursuant to the terms and
subject to the conditions of the Third Amended and Restated Limited Partnership
Agreement of the Operating Partnership, and for good and valuable consideration
as described in the Contribution Agreement, GCEAR, as the general partner of the
Operating Partnership, and the Operating Partnership hereby redeem all of GCEAR
Advisor’s right, title, and interest in and to the Advisor Limited Partner
Interests.


3.Severability. Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4.Binding Effect; Amendments. This Agreement shall be binding on, inure to the
benefit of, and be enforceable by, the parties hereto and their respective legal
representatives, successors and assigns. Nothing in this Agreement is intended
to relieve or discharge the obligation of any third Person or any party to this
Agreement. Neither this Agreement, nor any


1



--------------------------------------------------------------------------------

Exhibit 10.3


term or provision hereof, may be altered or amended in any manner except by an
instrument in writing signed by the party against whom the enforcement of any
such change is sought.


5.Governing Law. This Agreement shall be governed by, interpreted and construed
in accordance with the Laws of the State of Delaware without regard to conflict
of law principles that would result in the application of any Law other than the
law of the State of Delaware.


6.Counterparts. This Agreement and any amendment hereby may be executed in any
number of counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed an original of this Agreement, and
all of which, when taken together, shall be deemed to constitute one and the
same Agreement.


7.Conflict with Contribution Agreement. This Agreement is an instrument of
transfer contemplated by, and executed pursuant to the Contribution Agreement.
In the event of any conflict or inconsistency between the terms of the
Contribution Agreement and the terms hereof, the terms of the Contribution
Agreement will prevail.


















[Signatures appear on next page]




2



--------------------------------------------------------------------------------

Exhibit 10.3




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first written above.


                    
 
GCEAR:


GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.


By:  /s/ Kevin A. Shields              
Kevin A. Shields
Chief Executive Officer






 
OPERATING PARTNERSHIP:


GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P.
 


 
By: GRIFFIN CAPITAL ESSENTIAL ASSET REIT, INC.
 
Its General Partner
 
By:  /s/ Kevin A. Shields             
Kevin A. Shields
Chief Executive Officer










 
GCEAR ADVISOR:


GRIFFIN CAPITAL ESSENTIAL ASSET ADVISOR, LLC


By:  /s/ Kevin A. Shields              
Kevin A. Shields
President





























[Signature page to Redemption of Limited Partner Interest Agreement]


3

